Name: Commission Regulation (EEC) No 1412/80 of 5 June 1980 fixing the import levies on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6 . 6 . 80 Official Journal of the European Communities No L 142/ 1 I (Acts whose publication is obligatory) COMMISSION REGULATION (EEC) No 1412/80 of 5 June 1980 fixing the import levies on cereals and on wheat or rye flour, groats and meal a band of 2-25 % , a rate of exchange based on their effective parity ;  for other currencies , an exchange rate based on the arithmetic mean of the spot market rates of each of these currencies in relation to the Community currencies referred to in the previous indent ; Whereas these exchange rates being those recorded on 4 June 1980 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 16.58 /79 to today 's offer prices and quotations known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation ( EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ('), as last amended by Regulation (EEC) No 1 547/79 (2 ), and in particular Article 13(5) thereof, Having regard to Council Regulation No 129 on the value of the unit of account and the exchange rates to be ' applied for the purposes of the common agricul ­ tural policy (3 ), as last amended by Regulation (EEC) No 2543 /73 (4), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas, the import levies on cereals , wheat and rye flour, and wheat groats and meal were fixed by Regula ­ tion (EEC) No 1 658/79 (5 ) and subsequent amending Regulations ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in relation to each other at any given moment within HAS ADOPTED THIS REGULATION : Article I The import levies to be charged on products listed in Article 1 ( a ), (b ) and (c ) of Regulation (EEC) No 2727/ 75 shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 6 | une 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 June 1980 . For the Commission Finn GUNDELACH Vice - President (&lt;) OJ No L 281 , 1.11 . 1975 , p. 1 . (*) OJ No L 188 , 26 . 7 . 1979 , p. 1 . ( 3 ) OJ No 106, 30 . 10 . 1962, p. 2553/62 . ( «) OJ No L 263 , 19 . 9 . 1973 , p. 1 . ( s ) OJ No L 193, 1 . 8 . 1979 , p. 5 . No L 142/2 Official Journal of the European Communities 6 . 6 . 80 ANNEX to the Commission Regulation of 5 June 1980 fixing the import levies on cereals and on wheat or rye flour, groats and meal (ECU/tonne) CCT heading No Description Levies 10.01 A Common wheat, and meslin 94.53 10.01 B Durum wheat 1 15.19 (') ( 5 ) 10.02 Rye 82.57 (&amp;) 10.03 Barley 86.41 10.04 Oats 76.14 10.05 B Maize , other than hybrid maize for sowing 98-23 ( 2 )( 3 ) 10.07 A Buckwheat 2-93 10.07 B Millet 24.63 (4 ) 10.07 C Grain sorghum 90.74 (4 ) 10.07 D Canary seed ; other cereals 0 (5 ) 11.01 A Wheat or meslin flour 147.20 11.01 B Rye flour 1 30.44 11.02 A I a) Durum wheat groats and meal 192.13 1 1 .02 A I b) Common wheat groats and meal 156-08 (') Where durum wheat originating in Morocco is transported directly from that country to the Community, the levy is reduced by 0.60 ECU/tonne . (2 ) In accordance with Regulation (EEC) No 435/80 , the levies are not applied to imports into the French overseas departments of products originating in the African , Caribbean and Pacific States or in the 'overseas countries and territories '. (3 ) Where maize originating in the ACP or OCT is imported into the Community the levy is reduced by 1.81 ECU/tonne . (4 ) Where millet and sorghum originating in the ACP or OCT is imported into the Community the levy is reduced by 50 % . ( 5 ) Where durum wheat and canary seed produced in Turkey are trans ­ ported directly from that country to the Community, the levy is reduced by 0 60 ECU/tonne . (6) The import levy charged on rye produced in Turkey and transported directly from that country to the Community is laid down in Council Regulation ( EEC) No 1180 / 77 and Commission Regulation (EEC) No 2622/71 .